
	
		II
		111th CONGRESS
		1st Session
		S. 1196
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to improve the Office of
		  International Trade, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business International Trade
			 Enhancements Act of 2009.
		2.Small Business
			 Administration Associate Administrator for International Trade
			(a)EstablishmentSection
			 22 of the Small Business Act (15 U.S.C. 649) is amended—
				(1)by striking
			 Sec.
			 22. (a) There and inserting the following:
					
						22.Office of
				International Trade
							(a)Establishment
								(1)OfficeThere
								;
				and
				(2)in subsection
			 (a), by adding at the end the following:
					
						(2)Associate
				AdministratorThe head of the Office shall be the Associate
				Administrator for International Trade, who shall be responsible to the
				Administrator.
						.
				(b)Authority for
			 Additional Associate AdministratorSection 4(b)(1) of the Small
			 Business Act (15 U.S.C. 633(b)(1)) is amended—
				(1)in the fifth
			 sentence, by striking five Associate Administrators and
			 inserting Associate Administrators; and
				(2)by adding at the
			 end the following: One such Associate Administrator shall be the
			 Associate Administrator for International Trade, who shall be the head of the
			 Office of International Trade established under section 22..
				(c)Discharge of
			 International Trade Responsibilities of AdministrationSection 22
			 of the Small Business Act (15 U.S.C. 649) is amended by adding at the end the
			 following:
				
					(h)Discharge of
				International Trade Responsibilities of AdministrationThe Administrator shall ensure that—
						(1)the
				responsibilities of the Administration regarding international trade are
				carried out by the Associate Administrator;
						(2)the Associate
				Administrator has sufficient resources to carry out such responsibilities;
				and
						(3)the Associate
				Administrator has direct supervision and control over—
							(A)the staff of the
				Office; and
							(B)any employee of
				the Administration whose principal duty station is an Export Assistance Center,
				or any successor
				entity.
							.
			(d)Role of
			 Associate Administrator in carrying out international trade
			 policySection 2(b)(1) of the Small Business Act (15 U.S.C.
			 631(b)(1)) is amended in the matter preceding subparagraph (A)—
				(1)by inserting
			 the Administrator of before the Small Business
			 Administration; and
				(2)by inserting
			 through the Associate Administrator for International Trade, and
			 before in cooperation with.
				(e)Implementation
			 dateNot later than 90 days after the date of enactment of this
			 Act, the Administrator of the Small Business Administration shall appoint an
			 Associate Administrator for International Trade under section 22(a) of the
			 Small Business Act (15 U.S.C. 649(a)), as added by this section.
			3.Office of
			 International Trade
			(a)Amendments to
			 section 22Section 22 of the
			 Small Business Act (15 U.S.C. 649) is amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 (b) The Office and inserting the following:
						
							(b)Trade
				distribution networkThe Associate
				Administrator
							;
					(B)in the matter
			 preceding paragraph (1), by inserting Export Assistance Centers,
			 after export promotion efforts,; and
					(C)by amending
			 paragraph (1) to read as follows:
						
							(1)assist in
				maintaining a distribution network, using regional and local offices of the
				Administration, the small business development center network, networks of
				women's business centers, and Export Assistance Centers for programs relating
				to—
								(A)trade
				promotion;
								(B)trade
				finance;
								(C)trade adjustment
				assistance;
								(D)trade remedy
				assistance; and
								(E)trade data
				collection;
								;
					(2)in subsection
			 (c)—
					(A)by striking
			 (c) The Office and inserting the following:
						
							(c)Promotion of
				sales opportunitiesThe Associate
				Administrator
							;
					(B)by redesignating
			 paragraphs (1) through (8) as paragraphs (2) through (9), respectively;
					(C)by inserting
			 before paragraph (2), as so redesignated, the following:
						
							(1)establish annual
				goals for the Office relating to—
								(A)enhancing the
				exporting capability of small business concerns and small manufacturers;
								(B)facilitating
				technology transfers;
								(C)enhancing
				programs and services to assist small business concerns and small manufacturers
				to compete effectively and efficiently against foreign entities;
								(D)increasing the
				ability of small business concerns to access capital;
								(E)disseminating
				information concerning Federal, State, and private programs and initiatives;
				and
								(F)ensuring that the
				interests of small business concerns are adequately represented in trade
				negotiations;
								;
					(D)in paragraph (2),
			 as so redesignated, by striking mechanism for and all that
			 follows through (D) assisting and inserting the
			 following:
						
							mechanism
			 for—(A)identifying
				subsectors of the small business community with strong export potential;
							(B)identifying areas
				of demand in foreign markets;
							(C)prescreening
				foreign buyers for commercial and credit purposes; and
							(D)assisting
							;
					(E)in paragraph
			 (5)(A), as so redesignated, by striking Gross State Produce and
			 inserting Gross State Product;
					(F)in paragraph (6),
			 as so redesignated, by striking the period at the end and inserting a
			 semicolon; and
					(G)in paragraph (9),
			 as so redesignated—
						(i)in
			 the matter preceding subparagraph (A)—
							(I)by striking
			 full-time export development specialists to each Administration regional
			 office and assigning; and
							(II)by striking
			 office. Such specialists and inserting office and
			 providing each Administration regional office with a full-time export
			 development specialist, who;
							(ii)in
			 subparagraph (D), by striking and at the end;
						(iii)in subparagraph
			 (E), by striking the period at the end and inserting a semicolon; and
						(iv)by
			 adding at the end the following:
							
								(F)participate,
				jointly with employees of the Office, in an annual training program that
				focuses on current small business needs for exporting; and
								(G)develop and
				conduct training programs for exporters and lenders, in cooperation with the
				Export Assistance Centers, the Department of Commerce, small business
				development centers, and other relevant Federal
				agencies.
								;
						(3)in subsection
			 (d)—
					(A)by redesignating
			 paragraphs (1) through (5) as clauses (i) through (v), respectively, and
			 adjusting the margins accordingly;
					(B)by striking
			 (d) The Office and inserting the following:
						
							(d)Export
				financing programs
								(1)In
				generalThe Associate
				Administrator
								;
				and
					(C)by striking
			 To accomplish this goal, the Office shall work and inserting the
			 following:
						
							(2)Trade finance
				specialistTo accomplish the goal established under paragraph
				(1), the Associate Administrator shall—
								(A)designate at
				least 1 individual within the Administration as a trade finance specialist to
				oversee international loan programs and assist Administration employees with
				trade finance issues; and
								(B)work
								;
					(4)in subsection
			 (e), by striking (e) The Office and inserting the
			 following:
					
						(e)Trade
				RemediesThe Associate
				Administrator
						;
				(5)by amending
			 subsection (f) to read as follows:
					
						(f)Reporting
				requirementThe Associate Administrator shall submit an annual
				report to the Committee on Small Business and Entrepreneurship of the Senate
				and the Committee on Small Business of the House of Representatives that
				contains—
							(1)a description of
				the progress of the Office in implementing the requirements of this
				section;
							(2)for any travel by
				the staff of the Office, the destination of such travel and the benefits to the
				Administration and to small business concerns resulting from such travel;
				and
							(3)a description of
				the participation by the Office in trade
				negotiations.
							;
				(6)in subsection
			 (g), by striking (g) The Office and inserting the following:
					
						(g)StudiesThe
				Associate Administrator
						;
				and
				(7)by adding after
			 subsection (h), as addded by section 2 of this Act, the following:
					
						(i)Export
				assistance centers
							(1)In
				generalDuring the period beginning on October 1, 2009, and
				ending on September 30, 2012, the Administrator shall ensure that the number of
				full-time equivalent employees of the Office assigned to the Export Assistance
				Centers is not less than the number of such employees so assigned on January 1,
				2003.
							(2)Priority of
				placementThe Administrator shall give priority, to the maximum
				extent practicable, to placing employees of the Administration at any Export
				Assistance Center that—
								(A)had an
				Administration employee assigned to the Export Assistance Center before January
				2003; and
								(B)has not had an
				Administration employee assigned to the Export Assistance Center during the
				period beginning January 2003, and ending on the date of enactment of this
				subsection, either through retirement or reassignment.
								(3)Needs of
				exportersThe Administrator shall, to the maximum extent
				practicable, strategically assign Administration employees to Export Assistance
				Centers, based on the needs of exporters.
							(4)GoalsThe
				Associate Administrator shall work with the Department of Commerce and the
				Export-Import Bank to establish shared annual goals for the Export Assistance
				Centers.
							(5)OversightThe
				Associate Administrator shall designate an individual within the Administration
				to oversee all activities conducted by Administration employees assigned to
				Export Assistance Centers.
							(j)DefinitionsIn
				this section—
							(1)the term
				Associate Administrator means the Associate Administrator for
				International Trade described in subsection (a)(2);
							(2)the term
				Export Assistance Center means a one-stop shop for United States
				exporters established by the United States and Foreign Commercial Service of
				the Department of Commerce pursuant to section 2301(b)(8) of the Omnibus Trade
				and Competitiveness Act of 1988 (15 U.S.C. 4721(b)(8)); and
							(3)the term
				Office means the Office of International Trade established under
				subsection
				(a)(1).
							.
				(b)ReportNot
			 later than 60 days after the date of enactment of this Act, the Administrator
			 shall submit a report to the Committee on Small Business and Entrepreneurship
			 of the Senate and the Committee on Small Business of the House of
			 Representatives on any travel by the staff of the Office of International Trade
			 of the Administration, including the destination of such travel and the
			 benefits to the Administration and to small business concerns resulting from
			 such travel.
			4.International
			 trade loans
			(a)In
			 generalSection 7(a)(3)(B) of
			 the Small Business Act (15 U.S.C. 636(a)(3)(B)) is amended by striking
			 $1,750,000, of which not more than $1,250,000 and inserting
			 $2,750,000 (or if the gross loan amount would exceed $3,670,000), of
			 which not more than $2,000,000.
			(b)Working
			 capitalSection 7(a)(16)(A) of the Small Business Act (15 U.S.C.
			 636(a)(16)(A)) is amended—
				(1)in the matter
			 preceding clause (i), by striking in— and inserting
			 —;
				(2)in clause
			 (i)—
					(A)by inserting
			 in after (i); and
					(B)by striking
			 or at the end;
					(3)in clause
			 (ii)—
					(A)by inserting
			 in after (ii); and
					(B)by striking the
			 period at the end and inserting , including any debt that qualifies for
			 refinancing under any other provision of this subsection; or;
			 and
					(4)by adding at the
			 end the following:
					
						(iii)by providing
				working
				capital.
						.
				(c)CollateralSection
			 7(a)(16)(B) of the Small Business Act (15 U.S.C. 636(a)(16)(B)) is
			 amended—
				(1)by striking
			 Each loan and inserting the following:
					
						(i)In
				generalExcept as provided in clause (ii), each
				loan
						;
				and
				(2)by adding at the
			 end the following:
					
						(ii)ExceptionA
				loan under this paragraph may be secured by a second lien position on the
				property or equipment financed by the loan or on other assets of the small
				business concern, if the Administrator determines the lien provides adequate
				assurance of the payment of the
				loan.
						.
				5.Sense of
			 Congress relating to Assistant United States Trade Representative for Small
			 Business
			(a)FindingsCongress
			 finds the following:
				(1)According to the
			 Office of Advocacy of the Small Business Administration, small business
			 concerns (as that term is defined in section 3 of the Small Business Act (15
			 U.S.C. 632)) represent 97 percent of all exporters in the United States and
			 account for 29 percent of the total exporting volume. Despite the overwhelming
			 majority of exporters that are small business concerns, fewer than 1 percent of
			 all small business concerns in the United States are engaged in trade-related
			 business activities.
				(2)According to the
			 Office of Advocacy of the Small Business Administration, more than 72 percent
			 of all exporters in the United States employ fewer than 20 employees. Small
			 business concerns often do not have the sales volume or resources to overcome
			 the costs of trade barriers and overhead expenses in international
			 transactions, nor can small business concerns afford to maintain employees with
			 international trade expertise to resolve trade problems.
				(3)Small business
			 advocacy groups often lack political influence in foreign countries, which
			 hinders efforts to solve problems outside the legal process. Small business
			 advocates are not as visible or vocal on issues relating to international trade
			 as are the advocates for other issues, due to a lack of resources for
			 advocacy.
				(4)In 1988, Congress
			 passed section 8012 of the Omnibus Trade and Competitiveness Act of 1988 (15
			 U.S.C. 631 note), which expressed the sense of Congress that the United States
			 Trade Representative should appoint a special trade assistant for small
			 business. As of June 2009, the position has not been established by the United
			 States Trade Representative.
				(b)Sense of
			 CongressIt is the sense of Congress that the United States Trade
			 Representative should establish the position of Assistant United States Trade
			 Representative for Small Business, to—
				(1)promote the trade
			 interests of small business concerns;
				(2)identify and
			 address foreign trade barriers that impede the exportation of goods by small
			 business concerns;
				(3)ensure that small
			 business concerns are adequately represented during trade negotiations by the
			 United States Trade Representative; and
				(4)coordinate with
			 other Federal agencies that are responsible for providing information or
			 assistance to small business concerns.
				
